      Case 2:05-cv-01561-ROS Document 141 Filed 03/23/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Ernesto Salgado Martinez,                          No. CV-05-01561-PHX-ROS
10                           Petitioner,                DEATH PENALTY CASE
11   v.                                                 ORDER
12   David Shinn1, et al.,
13                           Respondents.
14          Petitioner Ernesto Salgado Martinez, an Arizona death row inmate, seeks relief
15   under Federal Rule of Civil Procedure Rule 60(b)(6). (Doc. 136). Martinez argues he is
16   entitled to discovery and to issuance of an appealable order regarding arguments made in
17   a prior Rule 60 motion. For the reasons set forth below, Martinez is not entitled to discovery
18   and the arguments he made in a previous Rule 60 motion will be rejected again.
19                                          BACKGROUND
20          In 1997, Martinez was convicted and sentenced to death in state court. After his
21   convictions and sentence were affirmed, Martinez filed a federal petition for writ of habeas
22   corpus. That petition was denied in 2008 but the Court granted a certificate of appealability
23   (“COA”) on three claims. Shortly thereafter, Martinez filed a request to alter or amend the
24   judgment and to expand the COA. Those requests were denied and Martinez filed a notice
25   of appeal. (Doc. 92).
26          Before Martinez filed his opening brief with the Ninth Circuit, he filed a request in
27
28          1
            David Shinn, Director of the Arizona Department of Corrections, Rehabilitation
     & Reentry is substituted for his predecessor pursuant to Fed. R. Civ. P. 25(d)(1).
      Case 2:05-cv-01561-ROS Document 141 Filed 03/23/21 Page 2 of 6



 1   this court for an “indication” whether it would consider a Rule 60(b) motion. (Docs. 95).
 2   The Court summarily denied the request. (Doc. 101). After the completion of appellate
 3   briefing, the Ninth Circuit stayed the appeal and issued a limited remand. In describing part
 4   of that limited remand, the Ninth Circuit explained it was granting leave for Martinez to
 5   file “a renewed request for indication whether the district court would consider a rule 60(b)
 6   motion . . . for consideration of a possible Brady-Napue claim in light of newly discovered
 7   evidence.” Martinez v. Ryan, 926 F.3d 1215, 1222–23 (9th Cir. 2019).
 8          Upon receiving the limited remand, this Court ruled it would not consider a Rule 60
 9   motion. Proceedings then resumed at the Ninth Circuit and, in 2020, that court affirmed
10   the denial of relief. In doing so, the Ninth Circuit concluded it lacked jurisdiction to review
11   the denial of Martinez’s “request for indication” whether this Court would entertain a Rule
12   60 motion.
13          A few months after the Ninth Circuit issued its mandate, Martinez filed a “Motion
14   for Relief from Judgment Pursuant to Rule 60(b).” Martinez’s motion seeks two forms of
15   relief. First, he seeks “discovery” regarding a “Napue claim.” (Doc. 136 at 3). That is,
16   Martinez seeks to set aside the judgment so that he can pursue discovery in support of a
17   potential future claim involving the alleged presentation of fabricated evidence. Second,
18   Martinez seeks a ruling on the merits of the arguments set forth in his “request for
19   indication” filed in 2015 after the Ninth Circuit’s “limited remand.” (Doc. 136 at 6).
20   Martinez explains he needs such a ruling because the Ninth Circuit concluded it lacked
21   jurisdiction to reach those issues and he is entitled to appellate review.
22                                             ANALYSIS
23          The Court will begin with Martinez’s request for discovery and then, briefly,
24   address the arguments he made in his 2015 “request for indication.”
25          I.      Rule 60 Motion Seeking Discovery
26          Pursuant to AEDPA, a Rule 60 motion presenting a “claim” cannot proceed in the
27   district court if the petitioner has not first obtained “certification from the court of appeals.”
28   Mitchell v. United States, 958 F.3d 775, 784 (9th Cir. 2020). However, a Rule 60 motion


                                                   -2-
      Case 2:05-cv-01561-ROS Document 141 Filed 03/23/21 Page 3 of 6



 1   seeking discovery in support of possible claims does not require such a certification. Id.
 2   Therefore, to the extent Martinez’s Rule 60 motion is seeking discovery and merely “the
 3   opportunity to attempt to develop a claim,” the Court has jurisdiction to resolve the motion.
 4   Id. at 786.2 While the legal rule that a petitioner can file a Rule 60 motion for the sole
 5   purpose of obtaining post-judgment discovery appears to be new, Martinez still must
 6   establish “extraordinary circumstances” to justify reopening the judgment. Id.
 7          There are six factors to guide the Court’s determination of “extraordinary
 8   circumstances” in this context.3 Phelps v. Alameida, 569 F.3d 1120, 1135 (9th Cir. 2009).
 9   Those “factors are not a rigid or exhaustive checklist.” Hall v. Haws, 861 F.3d 977, 987
10   (9th Cir. 2017). Rather, they are meant to provide guidance when assessing “the competing
11   policies of the finality of judgments and the incessant command of the court’s conscience
12   that justice be done in light of all the facts.” Id.
13          The first factor is whether there has been a “change in intervening law.” Id. at 787.
14   According to Martinez, the Ninth Circuit’s decision in Mitchell comprised an
15   “extraordinary change in the law.” For present purposes, the Court will assume Mitchell
16   represented a change in the law regarding post-judgment discovery requests. Thus, after
17   Mitchell, such post-judgment discovery requests are possible. But nothing in Mitchell
18   indicates a court must grant such discovery. In fact, in Mitchell itself the Ninth Circuit
19
            2
             Unfortunately, the Ninth Circuit did not explain clearly how courts should resolve
20   such motions. And, in practice, this approach seemingly contemplates an unorthodox
     sequence of events. In most cases, valid judgments cannot be set aside to allow a party to
21   pursue discovery that may or may not impact the correctness of the judgment. Normally, a
     party must present a valid reason for setting aside the judgment beyond mere hopes that
22   discovery will be somehow helpful. However, the analysis in Mitchell appears to
     contemplate a situation where 1) a petitioner requests to set aside the judgment so he can
23   conduct discovery; 2) the court sets aside the judgment; 3) the petitioner conducts
     discovery; and 4) the court then decides whether to reissue a judgment similar to the
24   vacated judgment or issue a judgment that differs from the original in material ways.
25          3
              The factors are whether (1) there has been an intervening change in law; (2) the
     petitioner exercised diligence in pursuing the issue; (3) granting the motion would disturb
26   the parties’ reliance interest in the finality of the judgment; (4) there is delay between the
     finality of the judgment and the motion for Rule 60(b)(6) relief; (5) there is a close
27   connection between the original and intervening decisions at issue in the Rule 60(b)
     motion; and (6) relief from judgment would upset the principles of comity governing the
28   interaction between coordinate sovereign judicial systems. Phelps v. Alameida, 569 F.3d
     1120, 1135–40 (9th Cir. 2009).

                                                    -3-
      Case 2:05-cv-01561-ROS Document 141 Filed 03/23/21 Page 4 of 6



 1   affirmed the denial of post-judgment discovery. Thus, even assuming Mitchell represented
 2   an “extraordinary change in the law,” the precise change Mitchell wrought does not support
 3   Martinez’s request.
 4          After Mitchell, the question is not whether discovery can be permitted but whether
 5   it should be. Here, Martinez has outlined the evidence he wishes to seek in discovery but
 6   even if he secured that evidence, there is no significant likelihood Martinez would obtain
 7   relief. First, Martinez would have “to determine which vehicle the law provides for [him]
 8   to vindicate the right violated.” (Doc. 136 at 4). Given the constraints imposed by AEDPA,
 9   that would be a difficult task. Second, assuming Martinez found a legitimate “vehicle” to
10   present claims using the new evidence, there is no meaningful likelihood his convictions
11   or sentences would be upset. At this point in Martinez’s criminal proceedings, and in light
12   of the other evidence in the record, disputes about the car’s ignition switch or what a
13   witness may or may not have heard Martinez say seem highly unlikely to lead to a different
14   result. Discovery is not required after Mitchell and the Court concludes, in its discretion,
15   that discovery is not merited here.
16          In addition to the alleged change in the law set forth in Mitchell, Martinez argues
17   other factors support his request for Rule 60 relief. Martinez argues he has pursued
18   “discovery relief” diligently, allowing him to pursue discovery would not impact any
19   reliance interests, there is a “close relationship” between the discovery he seeks and a claim
20   he may wish to assert, and allowing the discovery would have no negative impact on the
21   principles of comity. (Doc. 136 at 14-15). These factors are not enough to support relief
22   because, again, there is no meaningful likelihood the discovery would lead to a different
23   result. The attenuated circumstances of Martinez pursuing possible evidence to support
24   possible claims do not present a situation where vacating the judgment would be
25   “appropriate to accomplish justice.” Hall, 861 F.3d at 987.
26          At the end of his discovery-related arguments, Martinez argues that if he is allowed
27   to pursue discovery, and that discovery results in favorable evidence, he “may be able to
28   establish a defect in the integrity of the earlier proceeding.” (Doc. 136 at 15). It is not clear


                                                   -4-
      Case 2:05-cv-01561-ROS Document 141 Filed 03/23/21 Page 5 of 6



 1   if Martinez is asserting this as a separate basis for Rule 60 relief or if he is merely observing
 2   that it is possible, if discovery were allowed, that he would have other arguments to make.
 3   To the extent he intends for it to be an independent basis for Rule 60 relief, it is not
 4   persuasive.
 5          A Rule 60 motion can be used to attack “some defect in the integrity of the federal
 6   habeas proceedings.” Jones v. Ryan, 733 F.3d 825, 836 (9th Cir. 2013). But that concept
 7   refers to “the integrity of the prior proceeding with regard to the claims that were actually
 8   asserted in that proceeding.” Id. Martinez has not clearly identified the claims previously
 9   asserted that he believes would now come out differently if he were allowed discovery.
10   Martinez is not entitled to Rule 60 relief to pursue discovery.
11          II.    Rule 60 Motion Seeking Ruling on Prior Arguments
12          In addition to his discovery-related arguments, Martinez seeks a final order on the
13   arguments presented in his renewed Request for Indication filed in 2015. (Doc. 115). As
14   previously indicated, this Court lacks jurisdiction to entertain that motion:
15          Petitioner has not demonstrated any defect in the integrity of these habeas
            proceedings, but instead seeks to raise new substantive claims that his rights
16          under Brady and Napue were violated. It is therefore a second or successive
17          petition, and this Court lacks jurisdiction to consider the Brady and Napue
            claims absent authorization from the court of appeals pursuant to 28 U.S.C.
18          § 2244(b)(3).
19
     (Doc. 127 at 25). The Court rejects Martinez’s arguments for the same reasons stated in its
20
     previous order. (See Doc. 127 at 1–25).
21
            III.   Certificate of Appealability
22
            For the reasons stated in this order, the Court finds that reasonable jurists could not
23
     debate its application of Rule 60(b) to Petitioner’s Rule 60(b) motion regarding discovery
24
     or to the Court’s finding that it is without jurisdiction to consider Martinez’s arguments set
25
     forth in his Request for Indication.
26
            Accordingly,
27
            IT IS ORDERED Martinez’s Motion for Relief from Judgment Pursuant to Rule
28
     60(b) (Doc. 136) is DENIED.


                                                   -5-
      Case 2:05-cv-01561-ROS Document 141 Filed 03/23/21 Page 6 of 6



 1         IT IS FURTHER ORDERED Martinez’s Motion for Relief from Judgment
 2   Pursuant to Rule 60(b) (Doc. 136) is also DENIED to the extent it incorporates the
 3   arguments set forth Doc. 115.
 4         IT IS FURTHER ORDERED a Certificate of Appealability is DENIED.
 5         Dated this 23rd day of March, 2021.
 6
 7
 8                                                 Honorable Roslyn O. Silver
 9                                                 Senior United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -6-
